Citation Nr: 1216552	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to October 14, 2010, and greater than 40 percent thereafter, for a bulging annulus with annular tear at L4-5.

2.  Entitlement to an initial rating greater than 10 percent for a right wrist disability.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to December 1987 and from January 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO granted, in pertinent part, the Veteran's claims of service connection for a bulging annulus with annular tear at L4-5 ("low back disability") and for a right wrist disability, assigning a 10 percent rating for each disability effective January 26, 2007.

In April and August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a January 2012 rating decision, the RO assigned a higher initial 40 percent rating effective October 14, 2010, for the Veteran's service-connected low back disability.  

Because the initial ratings assigned to the Veteran's service-connected low back and right wrist disabilities are not the maximum ratings available, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent evidence shows that, prior to October 14, 2010, the Veteran's service-connected low back disability was manifested by, at worst, complaints of low back pain.

2.  The competent evidence shows that, effective October 14, 2010, the Veteran's service-connected low back disability was manifested by, at worst, lumbar muscle spasms and tenderness, forward flexion limited to 45 degrees with pain beginning at 20 degrees, and no neurological abnormalities or radiculopathy.

3.  The competent evidence shows that the Veteran's service-connected right wrist disability is manifested by, at worst, complaints of painful motion but no evidence of neuropathy or carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent prior to October 14, 2010, and greater than 40 percent thereafter, for a bulging annulus with annular tear at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for an initial rating greater than 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.59, 4.71a, DC 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for disabilities of the low back and right wrist are "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In March 2007 and in May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in June 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the May 2010 VCAA notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in January 2008 and a supplemental statement of the case in December 2011 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for disabilities of the low back and right wrist, and because the Veteran was fully informed of the evidence needed to substantiate his claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Board notes that the Veteran's available service treatment records from his 2 periods of verified active service have been obtained and associated with the claims file.  It appears that there may be additional service treatment records from the Veteran's U.S. Army Reserve (USAR) service which are not available for review.  The RO attempted to obtain these records from the Veteran's USAR unit and from the Veteran himself in March and April 2007 correspondence.  There is no record of any response to any of VA's correspondence regarding the existence of any additional service treatment records from his USAR service which have not been obtained already and associated with the claims file.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

As noted, the RO has attempted to obtain any additional USAR service treatment records from the Veteran's USAR unit and from the Veteran himself.  The Veteran has not asserted that there are additional service treatment records which must be obtained by VA.  Nor is there any objective evidence that there are additional outstanding service treatment records which must be obtained by VA.  A review of the claims file indicates that certain of the Veteran's service treatment records from his USAR service, which occurred between his 2 periods of verified active service, have been obtained and associated with the claims file.  Accordingly, the Board finds that VA has complied with the duty to assist to the extent possible with respect to obtaining any additional USAR service treatment records for the Veteran.  The Board also finds that additional USAR service treatment records for the Veteran do not exist and further attempts to obtain them would be futile.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected low back and right wrist disabilities.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected low back and right wrist disabilities are more disabling than currently evaluated.  He has contended specifically that he experienced continuous low back and right wrist problems during and after active service which have worsened significantly since his service separation.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran's service-connected bulging annulus with annular tear at L4-5 ("low back disability) currently is evaluated as 10 percent disabling effective January 26, 2007, and as 40 percent disabling effective October 14, 2010, under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain).  See 38 C.F.R. § 4.71a, DC 5237 (2011).  
A 10 percent rating is assigned under DC 5237 for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A higher 20 percent rating is assigned under DC 5237 for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned under DC 5237 for forward flexion of the thoracolumbar spine 20 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned under DC 5237 for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned under DC 5237 for unfavorable ankylosis of the entire spine.  Id.

The Veteran's service-connected right wrist disability currently is evaluated as 10 percent disabling effective January 26, 2007, under 38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the wrist).  See 38 C.F.R. § 4.71a, DC 5215 (2011).  A maximum 10 percent rating is assigned under DC 5215 for limitation of motion of the wrist in palmar flexion limited in line with the forearm (whether the major (dominant) or minor (non-dominant) wrist).  A maximum 10 percent rating also is assigned under DC 5215 for limitation of motion of the wrist with dorsiflexion less than 15 degrees (whether the major (dominant) or minor (non-dominant) wrist).  Id.

Because the Veteran is in receipt of the maximum 10 percent rating available for limitation of motion of the wrist under DC 5215, the Board will look to other relevant DC's to determine the Veteran's entitlement to a higher initial rating than 10 percent for his service-connected right wrist disability.  Under DC 5214 (wrist ankylosis), a minimum 30 percent rating is assigned for favorable wrist ankylosis in the major (or dominant) wrist in 20 to 30 degrees of dorsiflexion.  A higher 40 percent rating is assigned under DC 5214 for ankylosis in the major (or dominant) wrist in any other position except favorable.  A maximum 50 percent rating is assigned under DC 5214 for unfavorable wrist ankylosis in the major (or dominant) wrist  in any degree of palmar flexion or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, DC 5214 (2011).  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  Multiple involvements of the lumbar vertebrae also are considered groups of minor joints ratable on a parity with major joints.  The lumbosacral articulation is considered a group of minor joints ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent prior to October 14, 2010, and greater than 40 percent thereafter, for a bulging annulus with annular tear at L4-5 ("low back disability").  The competent evidence shows that, prior to October 14, 2010, the Veteran's service-connected low back disability was manifested by, at worst, complaints of low back pain.  The Veteran's available service treatment records, including his USAR records, show that he complained of and was treated for low back pain beginning in April 2005 during his second (and final) period of active service.  At that time, the Veteran complained of feeling a "pinch" in the lower back for approximately 1 day.  Physical examination showed an abnormal gait with a limp, limited flexion, and straight leg raising positive at 75 degrees bilaterally.  The assessment was acute/chronic low back pain.  The Veteran was confined to his quarters for 1 day and told to report to sick call the next morning if his low back pain continued.

In June 2005, the Veteran's complaints included a history of low back pain "with associated waist pain."  Physical examination showed tenderness to palpation in the low back (paravertebral muscles) and waist area.  The assessment included low back pain with a suspected sprain.  He was prescribed medication to treat his pain.

On periodic physical examination in January 2006, the Veteran denied all relevant in-service medical history.  Clinical evaluation of the spine was normal.

On private outpatient treatment on April 10, 2006, while the Veteran still was on active service, his complaints included low back pain.  His history included falling from a truck in June 2004 and "some pain and [a] pinching sensation in his lower back."  He denied any recent back trauma.  Objective examination showed some spasms on the lower lumbar area with some pain on bending and pain on external rotation of the back bilaterally, and pain on external rotation of the right hip.  Lumbar x-rays showed no acute fracture.  The assessment included lumbar back pain.  The Veteran was placed on a temporary physical profile with no jogging, running, squatting, or prolonged running or walking for 2 weeks.

On April 24, 2006, the Veteran complained that his "back pain is still there.  He still has this nagging pain in his back especially when he stands up and jogs and when he puts pressure when he runs on his lower back."  Objective examination showed "a little bit of spasm in his back," an ability to twist his back in both directions "but with a little bit of guarding when asked to bend down and touch his toes," no neurologic deficit, and an ability to move his lower extremities without difficulty.  The assessment included low back pain that was "still persistent."  The Veteran was placed on another temporary physical profile with no jogging, squatting, climbing, prolonged standing, or walking for 2 weeks.

In October 2006, the Veteran complained that his back pain was "not getting any better."  It was noted that he had been seen in an emergency room the week before for complaints of back pain and possible back strain.  He reported driving 18 hours "back and forth at the camp" and experiencing back pain.  Objective examination showed positive spasm in the lower lumbar area and slight pain on raising both legs.  The assessment included low back pain.  The Veteran was placed on a temporary physical profile with no driving, sitting, standing, running, or jogging for 1 week.

The competent post-service evidence also does not support assigning an initial rating greater than 10 percent prior to October 14, 2010, for the Veteran's service-connected low back disability.  This evidence shows that, on VA examination in April 2007, approximately 3 months after his service separation, the Veteran's complaints included mild low back pain that radiated occasionally into the left lower extremity (lateral aspect of the thigh and knee) since he fell after jumping off the back of a truck in January 2004 during active service.  The Veteran denied experiencing any incapacitating episodes of IVDS in the previous 12-months although he reported experiencing limited motion and back pain.  He experienced low back pain when sitting for a prolonged period of time or running.  His low back pain was relieved with medication.  He also experienced flare-ups of mild low back pain which lasted for hours and made it difficult for him to do activities that required bending or prolonged sitting at his desk job.  

Physical examination in April 2007 showed no muscle abnormalities, no joint swelling, effusion, tenderness, or laxity, no joint ankylosis or other objective joint abnormalities, no evidence of inflammatory arthritis, no abnormalities of spinal muscle (such as guarding, spasm, tenderness), no evidence of spinal ankylosis, normal reflexes, motor, and sensation examination, positive straight leg raising, and normal extremities with normal radial pulses.  Range of motion testing of the lumbar spine showed flexion from 0 to 90 degrees with pain starting at 60 degrees and ending at 90 degrees, extension backward from 0 to 20 degrees with pain starting at 10 degrees and ending at 20 degrees, lateral flexion from 0 to 30 degrees with pain starting at 10 degrees and ending at 30 degrees in both directions, and lateral rotation from 0 to 30 degrees with pain starting at 10 degrees and ending at 30 degrees in both directions.  An magnetic resonance imaging (MRI) scan of the lumbosacral spine showed straightening of the lumbar lordosis, degenerative changes of the lumbar spine, right paracentral disk herniation at L5-S1, and a bulging annulus with an annular tear at L4-5.  The Veteran currently was employed as a medical clerk at a VA satellite clinic.  The diagnoses included discogenic disease and degenerative joint disease of the lumbar spine with right paracentral disk herniation at L5-S1 and no evidence of radiculopathy.

In a primary care note dated in July 2007 and included in the Veteran's VA outpatient treatment records, a VA clinician stated that the Veteran "had [an] accident with trauma on [the] back."

On VA outpatient treatment in August 2007, no relevant complaints were noted.  Physical examination showed an intact range of motion, adequate muscle tone, and no deformities.  X-rays of the lumbosacral spine showed paravertebral muscle spasm, degenerative changes, and degenerative disc disease at L5-S1 level.  The impressions included low back pain which was stable.  The impressions were unchanged following subsequent VA outpatient treatment in October 2007.

In December 2007, no relevant complaints were noted.  Physical examination was unchanged.  The assessment included low back pain due to muscle spasms although degenerative disc disease was suspected.  A private MRI scan of the Veteran's lumbosacral spine taken later in December 2007 shows straightening of the lumbar lordosis, right paracentral disk herniation at L5-S1, and a very small left lateral disk protrusion in the left neural foramen at L4-L5.

Following VA outpatient treatment in February 2008, it was noted that the Veteran's low back pain was stable.

The Veteran had a course of outpatient physical therapy in 2009 and 2010 to treat his low back problems.  For example, on VA outpatient physical therapy in September 2009, he complained of constant low back pain and occasional numbness of the popliteal fossa.  He rated his pain as 5/10 on a pain scale (with 10/10 being the worst pain).  The Veteran's December 2007 MRI scan was noted.  Physical examination showed a good range of motion in the lumbosacral spine, tenderness in the low back, normal L4-L5-S1 myotome strength, and low back pain on bilateral hip flexion and supine straight leg raising.  The impression was chronic low back pain with L5-S1 disc herniation.

In December 2009, no relevant complaints were noted.  Physical examination showed an intact range of motion, adequate muscle tone, and no musculoskeletal deformities.  The assessment included low back pain due to displacement of lumbar intervertebral disc.  The Veteran was prescribed baclofen for his low back pain.

In April 2010, the Veteran's complaints included chronic lumbar pain "after an accident in 1994" which had been exacerbated for the previous 2 years.  His low back pain was constant, localized in both the upper and lower back, and radiating down the left leg with associated numbness and tingling of the left leg.  The Veteran rated his low back pain as 7/10 on a pain scale (with 10/10 being the worst pain imaginable) on the day he was seen by VA.  He also rated his low back pain as 10/10 at worst and 5/10 at best.  The Veteran ambulated without assistive devices.  He was independent in his activities of daily living.  X-rays of the lumbosacral spine showed paravertebral muscle spasm and degenerative changes, greater at L5 level.  An April 2007 lumbar MRI scan was reviewed.  Physical examination of the back showed no edema, erythema, warmth, or palpable/visible masses, no asymmetry or deformity, tenderness to palpation over the right and left posterior superior iliac spine with no trigger points, painful flexion, "worst in extension," grossly intact sensation, 5/5 muscle strength, normal muscle tone, and negative straight leg raising.  The assessment was that the Veteran's clinical picture was consistent with facetogenic pain.  He was given a steroid injection.

In May 2010, the Veteran's complaints included chronic low back pain.  The VA clinician stated that, although the Veteran's clinical picture "was suggestive of radicular pain," his pain seemed to be coming from the left iliolumbar ligament insertion area.  The Veteran was given another steroid injection for pain relief.

The Board acknowledges the Veteran's assertions that his service-connected low back disability is more disabling than evaluated prior to October 14, 2010.  The competent evidence does not support these assertions, however.  It shows instead that, prior to October 14, 2010, the Veteran's service-connected low back disability was manifested by, at worst, complaints of low back pain.  The Veteran's service treatment records show that he was treated for complaints of low back pain during active service.  The post service evidence also shows that, on VA examination in April 2007, approximately 3 months after his service separation, he had a full range of motion on flexion of the lumbar spine although it was painful between 60 and 90 degrees.  MRI scans showed small disc herniations and straightening of the lumbar lordosis but no abnormal spinal contour.  The Veteran's low back pain was stable in February 2008.  A course of outpatient physical therapy undertaken by the Veteran in 2009-2010 also revealed a normal range of motion in the lumbar spine with complaints of pain.  No ankylosis (whether favorable or unfavorable) was noted on repeated VA and private outpatient treatment dated prior to October 14, 2010.  There is no indication that the Veteran's service-connected low back disability resulted in forward flexion limited to less than 60 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or favorable or unfavorable ankylosis of the lumbosacral spine such that an initial rating greater than 10 percent is warranted prior to October 14, 2010.  See 38 C.F.R. § 4.71a, DC 5237 (2011).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent prior to October 14, 2010, for his service-connected low back disability.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent prior to October 14, 2010, for the Veteran's service-connected low back disability have not been met.  Id.

The Veteran also is not entitled to an initial rating greater than 40 percent effective October 14, 2010, for his service-connected low back disability.  The competent evidence does not show that, effective October 14, 2010, the Veteran's service-connected low back disability is manifested by unfavorable ankylosis in either the thoracolumbar spine or the entire spine such that an initial rating greater than 40 percent is warranted effective October 14, 2010, under DC 5237.  Id.  The evidence shows instead that, on VA examination on October 14, 2010, the Veteran complained that his low back pain had worsened since his most recent VA examination.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his low back pain radiated into his hips, right testicle, and left leg, and was associated with numbness and a tingling sensation.  He experienced acute flare-ups of low back pain "more than 10 times per year" which lasted several hours during each flare-up.  He denied any fecal or urinary incontinence or erectile dysfunction.  He also stated that he had injured his low back when he fell from a truck in January 2004.  He described his flare-ups of low back pain as severe.  A history of numbness, paresthesias, decreased motion, stiffness, spine pain, and leg or foot weakness also was reported.  The Veteran rated his low back pain as 5-7/10 on a pain scale and experienced moderate pain several times a year for 3-7 days at a time.  He denied any incapacitating episodes of spine disease.  There were no limitations on walking.

Physical examination in October 2010 showed normal posture, head position, and gait, no abnormal spinal curvatures, no thoracolumbar ankylosis, left and right thoracolumbar sacrospinalis muscle spasms, pain with motion, and tenderness, normal reflexes, normal sensation in all extremities with no nerves affected, 5/5 motor strength, normal muscle tone, and no muscle atrophy.  Range of motion testing of the thoracolumbar spine showed flexion to 45 degrees, extension to 20 degrees, lateral flexion to 30 degrees in both directions, lateral rotation to 30 degrees in both directions, and objective evidence of pain on active motion and after repetitive motion without additional limitation of motion.  The Veteran's April 2010 x-rays were reviewed.  An EMG and nerve conduction study of all of the Veteran's extremities was normal with no evidence of peripheral neuropathy or lumbosacral radiculopathy.  The Veteran had been employed as a medical clerk at a VA clinic for more than 20 years but had lost time from work approximately 20 times in the previous 12-month period due to low back pain and depression.  The VA examiner stated that, considering DeLuca, the Veteran experienced pain at 20 degrees of flexion, 25 degrees of lateral flexion in both directions, but there was no weakened movement, fatigue, or incoordination of the thoracolumbar spine following repetitive use.  This VA examiner also stated that there was no objective evidence of any neurological abnormalities, radiculopathy, or other nerve involvement associated with the Veteran's service-connected low back disability.  The diagnoses were right paracentral disc herniation at L5-S1 and very small lateral disc protrusion in the left neural foramen at L4-L5 by MRI.

The Board again acknowledges the Veteran's lay assertions that his service-connected low back disability is more disabling than currently evaluated effective October 14, 2010.  The competent evidence does not support these assertions.  It shows instead that the Veteran's service-connected low back disability is manifested by, at worst, forward flexion limited to 45 degrees with painful motion beginning at 20 degrees (i.e., a 40 percent rating under DC 5237).  See 38 C.F.R. § 4.71a, DC 5237 (2011).  There is no competent evidence of unfavorable ankylosis in either the lumbar spine or the entire spine such that an initial rating greater than 40 percent effective October 14, 2010, is warranted for the Veteran's service-connected low back disability.  Id.  The VA examiner specifically found no spine ankylosis on VA examination on October 14, 2010.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 40 percent effective October 14, 2010, for the Veteran's service-connected low back disability.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent prior to October 14, 2010, and greater than 40 percent thereafter for the Veteran's service-connected low back disability are not met.  Id.

The Veteran further is not entitled to a separate compensable rating for any neurological abnormalities associated with his service-connected low back disability.  The April 2007 VA examiner found no evidence of lumbar radiculopathy.  The Veteran denied experiencing any fecal or urinary incontinence or erectile dysfunction at his most recent VA examination in October 2010.  The October 2010 VA examiner opined that there was no objective evidence of any neurological abnormalities, radiculopathy, or other nerve involvement associated with the Veteran's service-connected low back disability.  Thus, a separate compensable rating for neurological abnormalities, to include bowel and bladder impairment, associated with the Veteran's service-connected low back disability is not warranted.  See 38 C.F.R. § 4.71a, DC 5237, Note (1) (2011).

The Board also finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for his service-connected right wrist disability.  The Board notes initially that, because the Veteran is right-handed, his right wrist is considered the major (or dominant) wrist.  Although the Veteran has asserted that his service-connected right wrist disability is more disabling than currently evaluated, the competent evidence does not support his assertions.  It shows instead that the Veteran's service-connected right wrist disability is manifested by, at worst, complaints of right wrist pain throughout the pendency of this appeal.  For example, on private outpatient treatment in January 2004, while the Veteran was on active service, he complained of falling off of a vehicle and injuring his right hand.  Physical examination showed limitation of motion in the right wrist on flexion and extension with radial and ulnar deviation.  The assessment included traumatic carpal tunnel syndrome.

In March 2004, the Veteran complained of right wrist pain.  Objective examination showed a decreased right wrist range of motion secondary to guarding and point tenderness on the anterior wrist.  The assessment was right wrist pain.

On periodic physical examination in January 2006, the Veteran denied all relevant medical history.  Clinical evaluation showed right wrist tenderness to palpation, a tingling sensation "upon pressure of area," and a small ganglion cyst on the dorsal aspect of the right wrist.  A history of a right wrist fracture in 2004 with "on and off pain" was noted.  

In March 2006, the Veteran was given a permanent physical profile of no pushups due to his right wrist pain status-post fracture.

On private outpatient treatment in March 2006, while the Veteran was on active service, he complained of "pain in the hand" for 5 days.  He stated, "On closing the hand, it gives me more pain.  If I have to use only that hand it does not tolerate exertion."  He also complained that his third and fourth fingers "stick together and on closing it I get more pain in the wrist."  Physical examination showed atrophy in the area of the right wrist with pain on palpation in the lateral area and diminishment of strength when compared with the left wrist.  The assessment included "syndrome of burden [sic] in the right wrist."

On April 10, 2006, the Veteran's complaints included right wrist pain since a fracture 2 years earlier.  He reported experiencing some right wrist pain during training, a tingling sensation on the third, fourth, and fifth digits of the right hand, and a lump on the radial aspect of the right wrist.  He denied any recent trauma.  He attributed his right wrist pain to "repetitive actions of his wrist."  Objective examination showed that the Veteran complained "whenever he hyperextends his wrist area and he says that there is a little bit of [a] tingling sensation" in the third, fourth, and fifth digits of the right hand, and decreased grip strength on the right side as compared to the left side of his hand.  Right wrist x-rays showed no acute fracture.  The assessment included right wrist pain.  The Veteran was given a physical profile for no repetitive squeezing and grasping of the right hand.

On April 24, 2006, the Veteran reported that his right wrist pain had resolved.  Objective examination showed he could move his wrist and extend, flex, and move his fingers with no difficulty.  The assessment included wrist pain which had resolved.

The competent post-service evidence also does not support assigning an initial rating greater than 10 percent for the Veteran's service-connected right wrist disability.  This evidence shows that, on private outpatient treatment in March 2007, approximately 2 months after his separation from service, the Veteran's complaints included "bothering" in the hand.  Physical examination showed atrophy in the area of the right wrist with pain on palpation in the lateral area and diminishment of strength compared with the left.  

On private nerve conduction testing in April 2007, approximately 3 months after the Veteran's service separation, his right upper extremity was normal for all motor and sensory nerves.  There was no evidence of neuropathy or carpal tunnel syndrome of the right upper extremity.  

On VA examination later in April 2007, the Veteran's complaints included right wrist pain and paresthesias in the fingers of the right hand.  He reported that objects sometimes fell out of his right hand "and he has lost some manual dexterity."  The Veteran also reported that he had injured his right wrist during active service when he fell after jumping from a truck and being told that he had fractured his right wrist.  The Veteran stated that he was right-hand dominant.  He also stated that his right wrist pain was constant "and intensifies when lifting or carrying heavy things and when writing in the computer in his job site."  His flare-ups of right wrist pain occurred weekly, lasted for hours, and were moderate in severity.

Physical examination in April 2007 showed no muscle abnormalities, joint swelling, effusion, tenderness, or laxity, no joint ankylosis, no objective joint abnormalities, no evidence of inflammatory arthritis, and no upper extremity abnormalities.  Range of motion testing of the right wrist showed ulnar deviation to 20 degrees with pain beginning at 10 degrees and ending at 20 degrees, radial deviation to 20 degrees with pain beginning at 10 degrees and ending at 20 degrees, dorsiflexion to 35 degrees with pain beginning at 20 degrees and ending at 35 degrees, and palmar flexion to 40 degrees with pain beginning at 20 degrees and ending at 40 degrees.  X-rays of the right wrist showed a ganglion cyst in the dorsum of the wrist.  The Veteran was employed as a medical clerk at a VA satellite clinic and had been in this job for 10-20 years.  The diagnoses included right wrist ganglion cyst, a right wrist fracture by history without MRI correlation, and no evidence of carpal tunnel syndrome by EMG or nerve conduction study.

A private EMG and nerve conduction study conducted in October 2010 showed normal motor and sensory nerves in both upper extremities.  A needle EMG of both upper extremities was normal.  The private clinician opined that the Veteran had a normal study with no evidence of peripheral neuropathy or carpal tunnel syndrome in either of his upper extremities.

On VA joints examination later in October 2010, the Veteran's complaints included more intense right wrist pain which he rated as 3-4/10 on a pain scale, numbness of the palm of the right hand and ring and little fingers, and right wrist stiffness and weakness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced monthly acute flare-ups of right wrist pain which he rated as 10/10 on a pain scale (or the worst pain) and which lasted several hours.  A history of a right hand metacarpal bone fracture after a fall from a truck during active service was noted.  The Veteran was right-handed.  There were no constitutional symptoms or incapacitating episodes of arthritis.  Physical examination showed a small dorsal ganglion cyst in the right wrist.  Range of motion testing of the right wrist showed dorsiflexion to 35 degrees, palmar flexion to 45 degrees, radial deviation to 20 degrees, and ulnar deviation to 20 degrees.  There was objective evidence of pain following repetitive motion, no additional limitation of motion after 3 repetitions of range of motion testing, and no joint ankylosis.  An EMG and nerve conduction study showed normal sensation of the bilateral upper extremities with no evidence of carpal tunnel syndrome or peripheral neuropathy.  The Veteran was employed as a medical clerk at a VA satellite clinic and had been in this job for more than 20 years.  The diagnoses were right wrist ganglion cyst and fifth metacarpal bone fracture with right wrist pain and numbness of the palm of the hand and ring and little fingers.

The Board acknowledges the Veteran's assertions that his service-connected right wrist disability is more disabling than currently evaluated.  The competent evidence does not support his assertions.  It shows instead that, although the Veteran injured his right wrist in 2004 during his second period of active service, his right wrist injury was treated successfully with in-service treatment.  The Veteran himself reported in April 2006 that his right wrist pain had resolved.  The competent post-service evidence shows that, at worst, the Veteran's service-connected right wrist disability is manifested by complaints of pain.  Repeated private EMG and nerve conduction studies conducted since the Veteran's service separation have shown no neurological problems or carpal tunnel syndrome associated with his service-connected right wrist disability.  The Veteran's service-connected right wrist disability has been manifested by a painful limited range of motion on repeated range of motion testing conducted during the pendency of this appeal.  The Board notes in this regard that the Veteran already is in receipt of the maximum 10 percent rating available for limitation of motion of the wrist under DC 5215.  See 38 C.F.R. § 4.71a, DC 5215 (2011).  There is no indication that the Veteran's service-connected right wrist disability is manifested by any wrist ankylosis such that an initial rating greater than 10 percent is warranted under DC 5214, the only other potentially applicable DC for evaluating wrist disabilities.  See 38 C.F.R. § 4.71a, DC 5214 (2011).  The minimum 30 percent rating available under DC 5214 requires favorable wrist ankylosis in 20 to 30 degrees of dorsiflexion.  Id.  The VA examiners specifically found no wrist ankylosis in both April 2007 and in October 2010.  Dorsiflexion of the right wrist also was greater than 30 degrees at both of these examinations.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 10 percent for a service-connected right wrist disability.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for a service-connected right wrist disability are not met.

The Board finally finds that, because the Veteran's service-connected disabilities of the low back and right wrist essentially have been the same throughout the pendency of this appeal, consideration of additional staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.  This is especially true because the RO assigned a higher initial staged rating of 40 percent effective October 14, 2010, for the Veteran's service-connected low back disability in the January 2012 rating decision.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected headaches.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected disabilities of the low back and right wrist are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  This is especially true because the higher initial 40 percent rating assigned for the Veteran's low back disability effective October 14, 2010, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at both of his VA examinations in April 2007 and October 2010 that he had been employed as a medical clerk at a VA satellite clinic for more than 10 years and continued to work full-time in this job although he reported in October 2010 that he had lost time from work due to his low back pain.  The Veteran also has not reported, and the competent evidence does not show, that he has been hospitalized frequently for his service-connected disabilities of the low back and right wrist.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent prior to October 14, 2010, and greater than 40 percent thereafter, for a bulging annulus with annular tear at L4-5 is denied.

Entitlement to an initial rating greater than 10 percent for a right wrist disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


